Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18         PageID.538   Page 1 of 19



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISON

 BRUCE MEYERS; KALLIE
 ROESNER-MEYERS and                                      Case No. 17-cv-10623
 EUGENIA CALOCASSIDES,                                   Hon. Denise Page Hood

       Plaintiffs,

 v

 VILLAGE OF OXFORD, a Michigan home-rule
 village, JOE YOUNG, in his personal and official
 capacity as Village Manager of the Village of
 Oxford; SUE BOSSARDET, in her personal and
 official capacity as President of the Village of Oxford;
 and MICHAEL SOLWOLD, in his official capacity
 only as the Acting Police Chief of the Village of Oxford;
 ROBERT CHARLES DAVIS, in his personal and official
 capacity as an administrative officer (Village Attorney)
 of the Village of Oxford,

        Defendants.
 __________________________________________________________________
 OUTSIDE LEGAL COUNSEL PLC           ROSATI, SCHULTZ, JOPPICH &
 PHILIP L. ELLISON (P74117)          AMTSBUECHLER, P.C.
 Attorney for Plaintiffs             CARLITO H. YOUNG (P61863)
 P O Box 107                         LAURA BAILEY BROWN (P79742)
 Hemlock, MI 48626                   Attorneys for Defendants
 (989) 642-0055 / (888) 398-7003 (F) 27555 Executive Drive, Suite 250
 pellison@olcplc.com                 Farmington Hills, MI 48331
                                     (248) 489-4100 / (248) 489-1726 (F)
                                     cyoung@rsjalaw.com
                                     lbrown@rsjalaw.com
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18           PageID.539   Page 2 of 19



                      DEFENDANTS’ ANSWER TO
                PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendants, Village of Oxford, Joe Young, in his official capacity as Village

 Manager, Sue Bossardet, in her official capacity as Village President, Michael

 Solwold, in his official capacity as Acting Police Chief, and Robert Charles Davis,

 in his official capacity as Village Attorney,1 by and through their attorneys,

 ROSATI, SCHULTZ, JOPPICH & AMTSBUECHLER, P.C., state as follows in

 Answer to Plaintiff’s First Amended Complaint:


       1.     In answer to paragraph 1, Defendants deny that Plaintiffs were Village

 of Oxford reserve police officers or members of an alleged Village of Oxford

 Police Reservist Mounted Division for the reason that these allegations are untrue.

 Defendants neither admit nor deny the remaining allegations of the paragraph for

 lack of knowledge or information sufficient upon which to form a belief as to the

 truth of the allegations and thereby leave Plaintiffs to their proofs.

       2.     In answer to paragraph 2, Defendants admit the allegations.

       3.     In answer to paragraph 3, Defendants admit that Joe Young is a

 resident of the State of Michigan. To the extent not expressly admitted herein,

 1
   The individually-named Defendants were dismissed from this action by this
 Court in the August 31, 2017 Order Granting Defendants’ Motion to Dismiss
 [#17]. See Doc. #22. Although the Sixth Circuit reversed in part the decision, the
 dismissal of the individually-named defendants was upheld. Thus, this Answer is
 submitted on behalf of the Village of Oxford, and Joe Young, Sue Bossardet,
 Michael Solwold, and Robert Charles Davis in their official capacities, only.
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18        PageID.540   Page 3 of 19



 Defendants deny the remaining allegations of the paragraph for the reason that they

 are untrue.

       4.      In answer to paragraph 4, Defendants admit that Robert Charles Davis

 serves as the Village Attorney. Defendants deny that Mr. Davis is sued in his

 individual capacity, as this Court dismissed Mr. Davis and all individually-named

 defendants from this action in their individual capacities.     In further answer,

 Defendants state that the remaining allegations contained in the paragraph are legal

 conclusions, as opposed to well-pled allegations of fact, to which no response is

 required. To the extent a response is required, Defendants rely on the Village of

 Oxford Code of Ordinances in its entirety.

       5.      In answer to paragraph 5, Defendants admit that Sue Bossardet is a

 resident of the State of Michigan. To the extent not expressly admitted herein,

 Defendants deny the remaining allegations of the paragraph for the reason that they

 are untrue.

       6.      In answer to paragraph 6, Defendants admit that Michael Solwold is a

 resident of the State of Michigan. To the extent not expressly admitted herein,

 Defendants deny the remaining allegations of the paragraph for the reason that they

 are untrue.




                                          3
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18            PageID.541    Page 4 of 19



                                   JURISDICTION

       7.     In answer to paragraph 7, Defendants do not dispute that the Court has

 subject matter jurisdiction over federal claims. In further answer, Defendants

 affirmatively deny that Plaintiffs have viable federal claims against Defendants for

 the reason that these allegations are untrue.

       8.     In answer to paragraph 8, Defendants do not dispute that venue is

 proper in this Court.

                            GENERAL ALLEGATIONS

       9.     In answer to paragraph 9, Defendants deny the allegations for the

 reason that they are untrue.

       10.    In answer to paragraph 10, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

       11.    In answer to paragraph 11, Defendants deny the allegations for the

 reason that they are untrue.

       12.    In answer to paragraph 12, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

       13.    In answer to paragraph 13, Defendants admit that the language from

 Exhibit B to Plaintiff’s First Amended Complaint is accurately quoted. In further


                                             4
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18         PageID.542    Page 5 of 19



 answer, Defendants state that the Village of Oxford’s Police Department website

 speaks for itself, and Defendant relies upon the written documentation in its

 entirety.

        14.    In answer to paragraph 14, Defendants admit that the language from

 Exhibit B to Plaintiff’s First Amended Complaint is accurately quoted. In further

 answer, Defendants state that the Village of Oxford’s Police Department website

 speaks for itself, and Defendant relies upon the written documentation in its

 entirety.

        15.    In answer to paragraph 15, Defendants deny the allegations as stated

 for the reason that they are untrue.

        16.    In answer to paragraph 16, Defendants admit that the town festival is

 premised on the Lone Ranger. Defendants neither admit nor deny the remaining

 allegations of the paragraph for lack of knowledge or information sufficient upon

 which to form a belief as to the truth of the allegations and thereby leave Plaintiffs

 to their proofs.

        17.    In answer to paragraph 17, Defendants admit that the Long Ranger

 creed is printed in the monthly meeting agenda attached to the First Amended

 Complaint as Exhibit C. In further answer, Defendants state that Exhibit C speaks

 for itself.




                                           5
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18          PageID.543    Page 6 of 19



        18.    In answer to paragraph 18, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

 In further answer, Defendants state that Exhibit D to the First Amended Complaint

 speaks for itself.

        19.    In answer to paragraph 19, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

 In further answer, Defendants state that Exhibit D to the First Amended Complaint

 speaks for itself.

        20.    In answer to paragraph 20, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

 In further answer, Defendants state that Exhibit D to the First Amended Complaint

 speaks for itself.

        21.    In answer to paragraph 21, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

 In further answer, Defendants state that Exhibit D to the First Amended Complaint

 speaks for itself.


                                           6
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18            PageID.544    Page 7 of 19



        22.    In answer to paragraph 22, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

 In further answer, Defendants state that Exhibit E to the First Amended Complaint

 speaks for itself.

        23.    In answer to paragraph 23, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

        24.    In answer to paragraph 24, Defendants deny the allegations for the

 reason that they are untrue.

        25.    In answer to paragraph 25, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

        26.    In answer to paragraph 26, Defendants deny the allegations as stated

 for the reason that they are untrue.

        27.    In answer to paragraph 27, Defendants deny the allegations as stated

 for the reason that they are untrue.

        28.    In answer to paragraph 28, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.


                                             7
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18            PageID.545    Page 8 of 19



        29.    In answer to paragraph 29, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

        30.    In answer to paragraph 30, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

 In further answer, Defendants state that Exhibit G to the First Amended Complaint

 speaks for itself.

        31.    In answer to paragraph 31, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

        32.    In answer to paragraph 32, Defendants neither admit nor deny the

 allegations for lack of knowledge or information sufficient upon which to form a

 belief as to the truth of the allegations and thereby leave Plaintiffs to their proofs.

 In further answer, Defendants state that Exhibit H to the First Amended Complaint

 speaks for itself.

        33.    In answer to paragraph 33, Defendants deny the allegations as stated

 for the reason that they are untrue.




                                             8
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18           PageID.546   Page 9 of 19



       34.    In answer to paragraph 34, Defendants deny the allegations as stated

 for the reason that they are untrue. In further answer, Defendants state that Exhibit

 I to the First Amended Complaint speaks for itself.

       35.    In answer to paragraph 35, Defendants deny the allegations as stated

 for the reason that they are untrue.

       36.    In answer to paragraph 36, Defendants admit that a resolution was

 passed and further state that the resolution speaks for itself. To the extent not

 expressly admitted herein, Defendants deny the remaining allegations of the

 paragraph as stated for the reason that they are untrue.

       37.    In answer to paragraph 37, Defendants admit that a resolution was

 passed and further state that the resolution speaks for itself.

       38.    In answer to paragraph 38, Defendants deny the allegations as stated

 for the reason that they are untrue.

       39.    In answer to paragraph 39, Defendants deny the allegations as stated

 for the reason that they are untrue.

       40.    In answer to paragraph 40, Defendants admit that Mr. Davis sent a

 letter to Plaintiffs dated January 13, 2017, a copy of which is attached to the First

 Amended Complaint as Exhibit J. In further answer, Defendants state that the

 letter speaks for itself. To the extent not expressly admitted herein, Defendants

 deny the remaining allegations of the paragraph for the reason that they are untrue.


                                            9
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18      PageID.547   Page 10 of 19



       41.    In answer to paragraph 41, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants deny any violation of the law.

       42.    In answer to paragraph 42, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants any violation of the law and rely on the Village Code of

 Ordinances in its entirety.

       43.    In answer to paragraph 43, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants any violation of the law and rely on the Village Code of

 Ordinances in its entirety.

       44.    In answer to paragraph 44, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants any violation of the law and rely on the Village Code of

 Ordinances in its entirety.




                                         10
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18        PageID.548    Page 11 of 19



       45.    In answer to paragraph 45, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants any violation of the law and rely on the Village Code of

 Ordinances in its entirety.

       46.    In answer to paragraph 46, Defendants deny the allegations for the

 reason that they are untrue.

       47.    In answer to paragraph 47, Defendants neither admit nor deny the

 remaining allegations of the paragraph for lack of knowledge or information

 sufficient upon which to form a belief as to the truth of the allegations and thereby

 leave Plaintiffs to their proofs. In further answer, Defendants state that Exhibit M

 to the First Amended Complaint speaks for itself.

       48.    In answer to paragraph 48, Defendants deny the allegations as stated

 for the reason that they are untrue.

       49.    In answer to paragraph 49, Defendants deny the allegations as stated

 for the reason that they are untrue.

       50.    In answer to paragraph 50, Defendants deny the allegations as stated

 for the reason that they are untrue.

       51.    In answer to paragraph 51, Defendants neither admit nor deny the

 remaining allegations of the paragraph for lack of knowledge or information


                                          11
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18        PageID.549    Page 12 of 19



 sufficient upon which to form a belief as to the truth of the allegations and thereby

 leave Plaintiffs to their proofs.

       52.    In answer to paragraph 52, Defendants neither admit nor deny the

 remaining allegations of the paragraph for lack of knowledge or information

 sufficient upon which to form a belief as to the truth of the allegations and thereby

 leave Plaintiffs to their proofs. In further answer, Defendants state that Exhibit N

 to the First Amended Complaint speaks for itself.

       53.    In answer to paragraph 53, Defendants deny the allegations as stated

 for the reason that they are untrue.

       54.    In answer to paragraph 54, Defendants deny the allegations as stated

 for the reason that they are untrue.

       55.    In answer to paragraph 55, Defendants deny the allegations as stated

 for the reason that they are untrue.

                            COUNT I
             VIOLATION OF PROCEDURAL DUE PROCESS
        DENIAL OF NAME CLEARING HEARING - 42 U.S.C. § 1983
        (AGAINST DEFENDANTS YOUNG, BOSSARDET & DAVIS) 2




 2
   The individually-named Defendants were dismissed from this action by this
 Court in the August 31, 2017 Order Granting Defendants’ Motion to Dismiss
 [#17]. See Doc. #22. Although the Sixth Circuit reversed in part the decision, the
 dismissal of the individually-named defendants was upheld. Thus, this Answer is
 submitted on behalf of Joe Young, Sue Bossardet, Michael Solwold, and Robert
 Charles Davis in their official capacities, only.
                                          12
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18      PageID.550   Page 13 of 19



       56.    Defendants incorporate by reference paragraphs 1 through 55 above

 as through fully set forth herein.

       57.    In answer to paragraph 57, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants deny any violation of the law.

       58.    In answer to paragraph 58, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants deny the allegations as stated for the reason that they are

 untrue.

       59.    In answer to paragraph 59, Defendants deny the allegations for the

 reason that they are untrue.

       60.    In answer to paragraph 60, Defendants deny the allegations for the

 reason that they are untrue.

       61.    In answer to paragraph 61, Defendants deny the allegations as stated

 for the reason that they are untrue.

       62.    In answer to paragraph 62, Defendants deny the allegations for the

 reason that they are untrue.




                                         13
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18      PageID.551   Page 14 of 19



       63.    In answer to paragraph 63, Defendants deny the allegations for the

 reason that they are untrue.

       64.    In answer to paragraph 64, Defendants state that the statements

 contained in the paragraph are legal conclusions, as opposed to well-pled

 allegations of fact, to which no response is required. To the extent a response is

 required, Defendants deny the allegations as stated for the reason that they are

 untrue.

       65.    In answer to paragraph 65, Defendants deny the allegations for the

 reason that they are untrue.

       66.    In answer to paragraph 66, Defendants deny the allegations for the

 reason that they are untrue.

       67.    In answer to paragraph 67, Defendants deny the allegations for the

 reason that they are untrue.

                          COUNT II
           VIOLATION OF PROCEDURAL DUE PROCESS
   DENIAL OF NAME CLEARING HEARING – MONNELL CLAIM – 42
                         U.S.C. § 1983
          (AGAINST DEFENDANT VILLAGE OF OXFORD)

       68.    Defendants incorporate by reference paragraphs 1 through 67 above

 as through fully set forth herein.

       69.    In answer to paragraph 69, Defendants deny the allegations for the

 reason that they are untrue.


                                        14
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18            PageID.552   Page 15 of 19



        70.    In answer to paragraph 70, Defendant denies the allegations for the

 reason that they are untrue.

                               COUNT III
                   DECLARATORY RELIEF – 28 U.S.C. § 2201
                       (AGAINST ALL DEFENDANTS)

        71.    Defendants incorporate by reference paragraphs 1 through 70 above

 as through fully set forth herein.

        72.    In answer to paragraph 72, Defendants deny the allegations for the

 reason that they are untrue.

        73.    In answer to paragraph 73, Defendants deny the allegations for the

 reason that they are untrue.

                                RELIEF REQUESTED

        74.    In answer to the relief requested and its subparts, Defendants deny

 that Plaintiffs are entitled to any of the relief they seek.

        WHEREFORE, Defendants Village of Oxford, Joe Young, in his official

 capacity as Village Manager, Sue Bossardet, in her official capacity as Village

 President, Michael Solwold, in his official capacity as Acting Police Chief, and

 Robert Charles Davis, in his official capacity as Village Attorney, respectfully

 request that this Honorable Court dismiss Plaintiffs’ First Amended Complaint and

 award Defendants costs and attorney fees so wrongfully sustained by the necessity

 of defense.


                                             15
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18          PageID.553    Page 16 of 19



                                         Respectfully submitted,

                                         ROSATI, SCHULTZ, JOPPICH &
                                         AMTSBUECHLER, P.C.

                                         s/     Laura Bailey Brown
                                         Carlito H. Young (P61863)
                                         Laura Bailey Brown (P79742)
                                         27555 Executive Drive, Suite 250
                                         Farmington Hills, MI 48331
                                         (248) 489-4100
                                         cyoung@rsjalaw.com
 DATED:       November 20, 2018          lbrown@rsjalaw.com


                            AFFIRMATIVE DEFENSES

       Defendants, for their Affirmative Defenses, state as follows:


       1.     Plaintiffs have failed to state a claim upon which relief can be granted.

       2.     Plaintiffs’ claims are not ripe for review.

       3.     Plaintiffs have failed to mitigate their damages.

       4.     Plaintiffs’ claims may be barred, in whole or in part, by the applicable

 statute of limitations.

       5.     Defendants are entitled to a set-off from any collateral sources from

 which Plaintiffs receive recovery.

       6.     Plaintiffs are barred from maintaining this action by the doctrines of

 laches, waiver, release, estoppel, and unclean hands.

       7.     Plaintiffs failed to join all necessary parties and claims.
                                           16
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18           PageID.554   Page 17 of 19



       8.     Plaintiffs’ claims are barred by governmental immunity.

       9.     Plaintiffs’ claims are barred by qualified immunity.

       10.    Plaintiffs fail to state a claim for municipal liability.

       11.    Plaintiffs’ claims are barred to the extent they failed to exhaust their

 administrative remedies and/or other post-deprivation procedures.

       12.    Legitimate,    non-discriminatory,     non-retaliatory reasons existed

 supporting Defendants’ conduct.

       13.    The proximate cause of any and all injuries suffered by Plaintiffs is

 the result of their own contributory and/or comparative negligence.

       14.    Plaintiffs have failed to allege or establish a deprivation of a

 constitutional right and or a protected right or interest.

       15.    At no time did Defendants violate clearly establish statutory or

 constitutional rights of Plaintiffs of which any reasonable person should have

 known.

       16.    Plaintiffs were not deprived of life, liberty, or property.

       17.    Plaintiffs were afforded all procedures due under the law.

       18.    Plaintiffs cannot establish a protected property or liberty interest.

       19.    Defendants fairly applied all existing procedures.

       20.    Plaintiffs’ good names, reputations, honor, or integrity has not been at

 stake because of any action on the part of Defendants.


                                            17
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18         PageID.555      Page 18 of 19



       21.     Any alleged reputational damage to Plaintiffs was not accompanied

 by some alteration of right or status previously recognized by state law.

       22.     Plaintiffs were not entitled to a name-clearing hearing.

       23.     Plaintiffs failed to satisfy the requirements for becoming reservists

 with the Village of Oxford Police Department.

       24.     Plaintiffs were not reservists with the Village of Oxford Police

 Department.

       25.     No false information about Plaintiffs was disseminated by

 Defendants.

       26.     Defendants reserve the right to amend their Affirmative Defenses

 through trial.

                                         Respectfully submitted,

                                         ROSATI, SCHULTZ, JOPPICH &
                                         AMTSBUECHLER, P.C.

                                         s/     Laura Bailey Brown
                                         Carlito H. Young (P61863)
                                         Laura Bailey Brown (P79742)
                                         27555 Executive Drive, Suite 250
                                         Farmington Hills, MI 48331
                                         (248) 489-4100
                                         cyoung@rsjalaw.com
 DATED:        November 20, 2018         lbrown@rsjalaw.com




                                           18
Case 2:17-cv-10623-DPH-DRG ECF No. 34 filed 11/20/18             PageID.556   Page 19 of 19



                                  RELIANCE ON JURY DEMAND

         Defendants, through their attorneys, hereby rely upon Plaintiffs’ demand for

 a trial by jury in the above-entitled cause of action.


                                              Respectfully submitted,

                                              ROSATI, SCHULTZ, JOPPICH &
                                              AMTSBUECHLER, P.C.

                                              s/     Laura Bailey Brown
                                              Carlito H. Young (P61863)
                                              Laura Bailey Brown (P79742)
                                              27555 Executive Drive, Suite 250
                                              Farmington Hills, MI 48331
                                              (248) 489-4100
                                              cyoung@rsjalaw.com
 DATED:            November 20, 2018          lbrown@rsjalaw.com



                     PROOF OF SERVICE

 The undersigned certifies that the foregoing was served
 upon all parties to the above cause to each of the
 attorneys/parties of record herein at their respective
 addresses disclosed on the pleadings on November 20,
 2018.

 BY:            U.S. Mail             Telefacsimile
                Hand Delivered        Overnight
                Federal Express       Other: E-file

 s/Julie Doll




                                                19
